              Case 3:20-mj-71712-MAG Document 11 Filed 12/22/20 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7                                UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10                                                –ooo–
11    UNITED STATES OF AMERICA,                        No. CR. 20-mj-71712-MAG
12                   Plaintiff,
13                                                     STIPULATION AND PROPOSED
14    vs.                                              ORDER TO PERMIT OUT-OF-
                                                       DISTRICT TRAVEL
15                                                     ________________________________
      ANDREW CHAPIN
16                   Defendant.
17                                                 /

18          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
19   Assistant United States Attorney Scott Joiner, hereby request that Mr. Chapin be
20   permitted to travel to Ludlow, Vermont on December 28th. He will return to his parent’s
21   residence in Southbury, Connecticut on the evening of December 28th. The purpose of
22   the travel is go to a ski resort for the day with his father.
23   ///
24   ///
25   ///
26   ///
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG
             Case 3:20-mj-71712-MAG Document 11 Filed 12/22/20 Page 2 of 2


            The Office of Pretrial Services has no objection to this trip.
 1
 2
 3   Date: December 22, 2020                           Respectfully submitted,
 4
 5                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
 6                                                     Counsel for Defendant
                                                       Andrew Chapin
 7
 8   Date: December 22, 2020                           _________/s/_______________
                                                       SCOTT JOINER
 9                                                     Assistant United States Attorney
10
11
12
     SO ORDERED:                                ____________________________________
13                                              HONORABLE JACQUELINE S. CORLEY
                                                United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG                                        2
